Citation Nr: 0736728	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-21 935	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for 
bilateral hearing loss.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of his testimony is associated with the 
claims file.

The case was remanded to the RO by the Board in April 2006 
for additional development and adjudicative action.  A 
November 2006 rating decision granted service connection for 
hearing loss of the right ear.  Therefore, the only remaining 
issue in appellate status is entitlement to service 
connection for hearing loss of the left ear.  

In a May 2007 decision, the Board denied service connection 
for hearing loss of the left ear.  However, additional 
evidence pertinent to the veteran's claim was timely received 
at the Appeals Management Center (AMC) in April 2007, with a 
waiver of review by the Agency of Original Jurisdiction.  
Because the newly submitted medical evidence was timely 
received prior to promulgation of the Board's May 2007 
decision, the May 2007 decision has been vacated by the 
Board, pursuant to an October 2007 order from a Deputy Vice 
Chairman of the Board.  See 38 U.S.C.A. § 7103(b) (West 
2002).  


FINDING OF FACT

The veteran's current left ear hearing loss was, as likely as 
not, first incurred during active military service.





CONCLUSION OF LAW

Left ear hearing loss was incurred during service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for left ear hearing loss, there 
is no prejudice to the appellant, regardless of whether VA 
has satisfied its duties of notification and assistance.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran's service medical records indicate that upon 
entrance into service the veteran had pre-existing hearing 
loss in the right ear and hearing within normal limits in the 
left ear.  The veteran's service medical records also 
indicate that throughout service the veteran had several 
audiological examinations.

On service entrance audiological evaluation in October 1969, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
n/a
30

On hearing conservation evaluation in May 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
30
40

A June 1970 audiogram revealed the following pure tone 
thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
LEFT
35
30
30
30
40


On VA discharge audiological evaluation in June 1973, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
10

Importantly, the audiogram result at discharge inexplicably 
shows a significant improvement in the veteran's left ear 
hearing since entry into service.  This is wildly 
inconsistent with the other audiogram results of record.

VA treatment records indicate the veteran complained of 
hearing loss in both ears in October 2001 and December 2002. 
He noted that he has had this severe loss since he was a 
teenager.  A VA audio examination conducted in March 2003 
diagnosed severe sensorineural hearing loss in the right ear 
and mild to moderately severe high frequency sensorineural 
hearing loss in the left ear.  The examiner noted that the 
left ear hearing loss is consistent with noise exposure and 
that the veteran was exposed to noise both in service and 
post-service.

On VA audiological evaluation in July 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
45
55
65
75


Speech audiometry revealed speech recognition ability of 96 
percent in the left ear. The examiner stated that the veteran 
was exposed to jet engine noise and flight line noise while 
wearing ear protectors, and post-service noise exposure when 
he worked as a truck driver and in construction while wearing 
ear protectors.  The diagnosis was mild sloping to severe 
sensorineural hearing loss of the left ear.  The examiner 
stated that the veteran's claims file was reviewed.  The 
examiner noted that the veteran's hearing tests in service 
were normal, and that it was not likely that left ear hearing 
loss was incurred in service.  The examiner also noted that 
the veteran's post-service noise exposure may have 
contributed to his left ear hearing loss.

In April 2007, the veteran's private oto-neurologist 
submitted a memorandum, opining that the veteran's hearing 
loss was more likely than not, a direct result of military 
noise exposure on the flight line.  The private doctor 
indicated that he reviewed the veteran's claims file, as well 
as the lay statements submitted on behalf of the veteran 
which note that the veteran's hearing declined upon discharge 
from service.  The doctor opined, based on a review of the 
medical history, that the veteran appeared to suffer an 
attack of viral labyrinthitis which resulted in vertigo, 
imbalance and hearing loss.  The vertigo and imbalance 
recovered, but the hearing loss persisted.  The doctor also 
believed that the veteran's military noise exposure was 
significant enough to inflect further microscopic damage to 
the cochlear hair cells resulting in a decline in hearing in 
both ears, especially in the high frequencies.  The doctor 
noted that the veteran served on the flight line without 
consistent use of hearing protection and that the veteran 
reported noticing a decline in his hearing during service. 

Importantly, the private doctor specifically noted that the 
veteran's audiogram at discharge, which showed "normal" 
hearing as good as a normal child, was either grossly 
inaccurate, or mistaken for someone else.  

Additionally, the doctor pointed out that the veteran's post-
service noise exposure as a truck driver was not likely of 
comparable intensity to his military jet engine noise 
exposure.  Finally, the private doctor emphasized that the 
veteran's hearing decline in the left ear at the higher 
frequencies far outpaced what one would expect from the 
natural process of aging alone.  

Based on the foregoing, service connection is warranted for 
left ear hearing loss.  There is medical evidence of record 
for and against service connection for left ear hearing loss; 
however the medical evidence supporting the veteran's claim 
is more probative, and outweighs the medical evidence against 
the veteran's claim.  The evidence in support of the 
veteran's claim includes service medical records showing a 
definite decline in the veteran's left ear hearing loss 
during service by June 1970, as well as the private doctor's 
opinion that the veteran's audiogram at discharge was 
inaccurate based on the entire record.  That private doctor 
also provided adequate rationale for his opinion that the 
veteran's left ear hearing loss began during service.  In 
particular, the private doctor explained that the in-service 
jet engine noise was likely far more intense than any post-
service noise exposure, and noted that the veteran's left ear 
hearing loss pattern of deterioration was far more rapid than 
that of an age-related hearing deterioration.  Also, the 
private doctor specifically pointed out the inconsistency of 
the discharge examination report audiogram compared to the 
other audiograms in service.  Additionally, the evidence 
weighing in favor of the veteran's claim includes numerous 
lay statements and statements of the veteran that his left 
ear hearing declined during service.  

Weighing against the veteran's claim is the VA examination of 
July 2006.  That examiner opined that the veteran's current 
hearing loss was not likely related to service, because his 
hearing was normal in service.  While the in-service 
audiological test reports reflect "normal" hearing, they 
also reflect a definite decrease in hearing throughout active 
service.  Moreover the examiner did not even mention the 
obvious discrepancy between the discharge audiogram results 
and the other three audiogram results during service.  Thus, 
the July 2006 VA examination report carries little probative 
value.

In conclusion, and resolving all reasonable doubt in the 
veteran's favor, it is at least as likely as not that the 
veteran experienced some left ear hearing loss during service 
from in-service noise exposure.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
is warranted for left ear hearing loss.







ORDER

Service connection for left ear hearing loss is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


